Case 3:20-cv-11911-RHC-APP ECF No. 19, PageID.144 Filed 02/11/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN-N-OUT BURGERS,

Plaintiff, Counter-defendant,                        Case No. 3:20-cv-11911

v.                                                   Hon. Robert H. Cleland

DOLL N BURGERS LLC,                                  Magistrate Judge Anthony P. Patti
DOLL N BURGERS TECUMSEH, LLC,
and JUSTIN DALENBERG,

       Defendants, Counter-plaintiffs.


                              STIPULATED PROTECTIVE ORDER
       Pursuant to Federal Rule of Civil Procedure 26(c), the Court hereby enters the

following protective order:

       1.     Confidential Information – Any document or thing that a party reasonably

and in good faith believes to contain confidential information that is not publicly available

(such as research and development, commercial, or other sensitive information) may be

produced by that party with the clear and obvious designation “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER.”

       2.     Non-Disclosure of Confidential Information – Any document or thing

designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” may only be used




                                                1
Case 3:20-cv-11911-RHC-APP ECF No. 19, PageID.145 Filed 02/11/21 Page 2 of 8




to prosecute or defend this action and shall not be disclosed to (or the content discussed

with) anyone other than the following persons:

              a.     The named parties in this case, their attorneys, and their support staff

                     (e.g., copying and document management personnel).

              b.     Independent experts or consultants engaged by a party’s attorneys to

                     assist in the preparation and trial of this case who agree to abide by

                     the terms of this Protective Order by signing Exhibit A and who are

                     approved by the producing party pursuant to paragraph 5 below.

              c.     Deposition witnesses whose testimony is being taken with respect to

                     the document or thing, or about the subject matter of the document or

                     thing, who agree to abide by the terms of this Protective Order.

              d.     This Court and its staff members.

       3.     Highly Confidential Information – Attorney’s Eyes Only – Any document

or thing that a party in good faith believes to contain highly confidential information that is

not publicly available (such as a trade secret, or highly confidential research and

development, commercial, or other sensitive information) may be produced by that party

with the clear and obvious designation “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

ONLY.”

       4.     Non-Disclosure of Highly Confidential Information – Any document or

thing designated “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” may only be


                                              2
Case 3:20-cv-11911-RHC-APP ECF No. 19, PageID.146 Filed 02/11/21 Page 3 of 8




used to prosecute or defend this action and shall not be disclosed to (nor the content

discussed with) anyone other than the following persons:

              a.      Outside attorneys of record in this lawsuit and their support staff (e.g.,

                      copying and document management personnel).

              b.      Independent experts or consultants engaged by a party’s attorneys to

                      assist in the preparation and trial of this case who agree to abide by

                      the terms of this Protective Order by signing Exhibit A and who are

                      approved by the producing party pursuant to paragraph 5 below.

              c.      Deposition witnesses whose testimony is being taken with respect to

                      the document or thing, or about the subject matter of the document or

                      thing, who agree to abide by the terms of this Protective Order.

              d.      This Court and its staff members.

       5.     Disclosure to Experts and Consultants – Before any documents, testimony,

or other information designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” are disclosed to an

independent expert or consultant, the receiving party shall give the producing party ten (10)

days written notice of the proposed expert. If the producing party objects to the expert, no

designated material or information of the producing party shall be disclosed to the expert or

consultant until the issue is resolved by the Court.




                                               3
Case 3:20-cv-11911-RHC-APP ECF No. 19, PageID.147 Filed 02/11/21 Page 4 of 8




       6.     Deposition Testimony – Any portions of requested testimony, a transcript

and/or a brief may be designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” if the party or

attorney making the designation reasonably and in good faith believes it will reveal a trade

secret or other confidential research and development, commercial, or sensitive information.

       7.     Motion Practice – All documents, testimony, and information designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY” that are submitted to the Court Clerk as part of a motion or

other paper shall be filed pursuant to Local Rule 5.3. A redacted copy of the motion or

paper may be filed with the Court Clerk through the Court’s electronic filing system and an

unredacted copy of the motion or paper may be filed under seal.

       An unsealed or unredacted copy of the confidential document, testimony, or

information may be used for the judge’s courtesy copy of the motion, but each page

containing confidential information shall be marked in such a way that it clearly notifies the

Court that the page contains confidential information that was filed pursuant to Local Rule

5.3. The judge’s courtesy copy of the motion shall be sent directly to the Judge’s chambers

and not filed with the Court Clerk.

       8.     Discovery from Third Parties – This Protective Order shall apply to

discovery sought from persons or companies who are not parties to this lawsuit. Third

parties may designate information produced under either the “CONFIDENTIAL – SUBJECT



                                              4
Case 3:20-cv-11911-RHC-APP ECF No. 19, PageID.148 Filed 02/11/21 Page 5 of 8




TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”

designation.

         9.    Challenging “Confidential” or “Highly Confidential” Designation – Any

party that wishes to challenge the designation of any document, thing, or testimony as

confidential or highly confidential under Federal Rule of Civil Procedure 26(c) may do so at

any time by way of motion to this Court. The designating party shall have the burden of

justifying its designation. Before filing any such motion, however, the parties shall first

attempt to resolve their disagreement without Court intervention.

         10.   Trial Testimony – This Protective Order shall not govern proceedings at trial.

         11.   Termination of Lawsuit – All documents and things designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL –

ATTORNEY’S EYES ONLY,” and all copies thereof, shall either be returned to the party that

produced them upon the final disposition of this action or they may be destroyed with

permission of the party that produced them. This provision shall not apply to documents

and things the Court determines are not confidential. Outside litigation counsel for each

party may keep a copy of all pleadings and other documents filed with the Court for their

files.

         12.   Inadvertent Production of Privileged Material – Any inadvertent production

of privilege or work product protected material shall not result in the waiver of any

associated privilege (attorney-client privilege, work product doctrine, etc.). However, the



                                              5
Case 3:20-cv-11911-RHC-APP ECF No. 19, PageID.149 Filed 02/11/21 Page 6 of 8




disclosure of any particular material shall cease to be “inadvertent” if the receiving party

notifies the producing party of the disclosure and the producing party does not request the

return of the privileged matter within 10 days.

              SO ORDERED



Dated: February 11, 2021                              s/Robert H. Cleland
                                                      Honorable ROBERT H. CLELAND
                                                      United States District Court Judge

CGD




                                                  6
Case 3:20-cv-11911-RHC-APP ECF No. 19, PageID.150 Filed 02/11/21 Page 7 of 8




                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN-N-OUT BURGERS,

Plaintiff, Counter-defendant                        Case No. 3:20-cv-11911

v.                                                  Hon. Robert H. Cleland

DOLL N BURGERS LLC,                                 Magistrate Judge Anthony P. Patti
DOLL N BURGERS TECUMSEH, LLC,
and JUSTIN DALENBERG,

          Defendants, Counter-plaintiffs.




            EXHIBIT A – AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

          I, __________________________, declare as follows:

     1.      I have read the Protective Order in the above captioned case.

     2.      I promise that I will only use the documents and things designated as

             “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

             CONFIDENTIAL – ATTORNEY’S EYES ONLY” that are given to me for purposes

             of this lawsuit.

     3.      I promise that I will not disclose or discuss information that I learn from

             documents and things designated as “CONFIDENTIAL – SUBJECT TO

             PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

             ONLY” with anyone other than the persons described in the Protective Order.


                                               7
Case 3:20-cv-11911-RHC-APP ECF No. 19, PageID.151 Filed 02/11/21 Page 8 of 8




   4.      I acknowledge that, by signing this agreement, I am subjecting myself to the

           jurisdiction of the United States District Court for the Eastern District of Michigan

           with respect to enforcement of this Protective Order.

   5.      I understand that any disclosure or use of documents or things designated as

           “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

           CONFIDENTIAL – ATTORNEY’S EYES ONLY,” or information learned from the

           documents or things, in any manner contrary to the provisions of the Protective

           Order may subject me to sanctions for contempt of court.




        Date: ___________                   ____________________________________



Stipulated as to form and content:

/s/ Brian D. Wassom                                /s/ Bradley L. Smith
Brian D. Wassom (P60381)                           Bradley L. Smith (P48138)
WARNER NORCROSS + JUDD LLP                         ENDURANCE LAW GROUP PLC
45000 River Ridge Drive, Suite 300                 133 W. Michigan Ave., Ste. 10
Clinton Township, Michigan 48038                   Jackson, MI 49201
(248) 784-5039                                     (517) 879-0253
bwassom@wnj.com                                    bsmith@endurancelaw.com

ATTORNEYS FOR PLAINTIFFS AND
COUNTER-DEFENDANT                                  ATTORNEYS FOR DEFENDANT AND
                                                   COUNTER-PLAINTIFF




                                               8
